Name: COMMISSION REGULATION (EC) No 22/96 of 8 January 1996 concerning the issue of import licences for certain preserved mushrooms
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  international trade;  foodstuff
 Date Published: nan

 No L 6/8 I EN I Official Journal of the European Communities 9 . 1 . 96 COMMISSION REGULATION (EC) No 22/96 of 8 January 1996 concerning the issue of import licences for certain preserved mushrooms bearing the wording laid down in Article 11 ( 1 ) of that Regulation, for 84,16 % of the quantity applied for. 2 . Import licences applied for pursuant to Article 4 ( 1 ) (b) of Regulation (EC) No 2125/95 for products origina ­ ting in China on 1 and 2 January 1996 and submitted to the Commission on 3 January 1996 shall be issued, bearing the wording laid down in Article 11 ( 1 ) of that Regulation, for 1,009 % of the quantity applied for. Article 2 The issue of import licences applied for pursuant to Regulation (EC) No 2125/95 for China shall be suspended for applications submitted from 3 January until 31 December 1996 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2125/95 of 6 September 1995 opening and providing for the administration of Community tariff quotas for preserved mushrooms of the genus Agaricus spp. ('), as last amended by Regulation (EC) No 2723/93 (2), and in particular Article 6 (4) thereof, Whereas Article 6 (4) of Regulation (EC) No 2125/95 lays down that where the quantities applied for exceed the quantity available, the Commission must set a flat-rate percentage reduction and suspend the issue of licences in respect of subsequent applications ; Whereas the quantities applied for on 1 and 2 January 1996 for products originating in China exceeded the quantity available ; whereas, as a result, the extent to which licences may be issued must be determined and the issue of licences for all subsequent applications should be suspended until 31 December 1996 ; Whereas the quantities applied for on 1 and 2 January 1996 pursuant to Article 4 ( 1 ) (b) of Regulation (EC) No 2125/95 for products originating in countries other than China exceeded the quantity available ; whereas, as a result, the extent to which licences may be issued must be determined and the issue of licences for all subsequent applications should be suspended until 14 October 1996, Article 3 Import licences applied for pursuant to Article 4 ( 1 ) (b) of Regulation (EC) No 2125/95 for products originating in Poland on 1 and 2 January 1996 and submitted to the Commission on 3 January 1996 shall be issued, bearing the wording laid down in Article 11 ( 1 ) of that Regulation , for 92,74 % of the quantity applied for. Article 4 Import licences applied for pursuant to Article 4 ( 1 ) (b) of Regulation (EC) No 2125/95 for products originating in countries other than China, Bulgaria, Poland and Romania on 1 and 2 January 1996 and submitted to the Commission on 3 January 1996 shall be issued, bearing the wording laid down in Article 11 ( 1 ) of that Regulation , for 73,29 % of the quantity applied for. HAS ADOPTED THIS REGULATION : Article 1 Article 5 The issue of import licences applied for pursuant to Article 4 ( 1 ) (b) of Regulation (EC) No 2125/95 for coun ­ tries other than China shall be suspended for applications submitted from 3 January until 14 October 1996.1 . Import licences applied for pursuant to Article 4 ( 1 ) (a) of Regulation (EC) No 2125/95 for products origina ­ ting in China on 1 and 2 January 1996 and submitted to the Commission on 3 January 1996 shall be issued, Article 6 (') OJ No L 212, 7. 9 . 1995, p . 16 . 2 OJ No L 283 , 25. 11 . 1995, p . 12 . This Regulation shall enter into force on 9 January 1996 . 9 . 1 . 96 | EN I Official Journal of the European Communities No L 6/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 January 1996 . For the Commission Franz FISCHLER Member of the Commission